TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00025-CR


Frankie Robinson, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 2020153, HONORABLE MICHAEL J. MCCORMICK, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record has not been filed.  The court reporter responsible for preparing
the record, Ms. Joni Salminen, has informed the Court that she prepared a single copy of the record
and delivered it to appellant's former counsel, Mr. Craig F. Sandling. (1)  Following a hearing ordered
by this Court, the district court appointed a new attorney, Mr. Drew B. Phipps, to represent appellant
in this appeal.
The court reporter for the 403rd District Court, Ms. Joni Salminen, is ordered
to prepare and file reporter's record in this cause.  See Tex. R. App. P. 37.3(a)(2).  The reporter's
record shall be tendered for filing no later than March 10, 2006.  No further extension of time will
be granted.
It is ordered February 17, 2006.

Before Justices B. A. Smith, Puryear and Waldrop
Do Not Publish
1.        The appellate rules provide that in a criminal case, the court reporter must prepare two copies
of the record: the original which is filed in the appellate court and a duplicate copy that is filed with
the trial court clerk for the use of the parties.  Tex. R. App. P. 34.6(h).